FILED
                              NOT FOR PUBLICATION                           APR 15 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



FRANSISKA JASINTA KAPOH;                          No. 07-72570
RAYMOND JEANNO WAANI; et al.,
                                                  Agency Nos. A096-163-110
               Petitioners,                                   A096-163-111
                                                              A096-163-112
  v.                                                          A096-163-113

ERIC H. HOLDER Jr., Attorney General,
                                                  MEMORANDUM *
               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                               Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Fransiska Jasinta Kapoh and her husband and children, natives and citizens

of Indonesia, petition for review of the Board of Immigration Appeals’ order

dismissing their appeal from an immigration judge’s decision denying their

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
application for asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. §

1252. Reviewing for substantial evidence, Wakkary v. Holder, 558 F.3d 1049,

1056 (9th Cir. 2009), we deny the petition for review.

      Petitioners do not raise any arguments in their opening brief regarding the

agency’s dispositive determination that their asylum claim was time-barred. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not

supported by argument are deemed waived). Accordingly, we deny the petition

with respect to their asylum claim.

      Kapoh claims she was persecuted in Indonesia based on the stoning of her

home during the May 1998 riots. Substantial evidence supports the agency’s

finding that Kapoh failed to establish she suffered harm that rose to the level of

past persecution. See Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir. 2003). In

addition, even as a member of a disfavored group, Kapoh did not demonstrate the

requisite individualized risk of persecution to establish a clear probability of future

persecution. See id. at 1184-85; Wakkary, 558 F.3d at 1066 (“An applicant for

withholding of removal will need to adduce a considerably larger quantum of

individualized-risk evidence to prevail[.]”). Accordingly, substantial evidence

supports the agency’s denial of withholding of removal.


                                           2                                     07-72570
      Substantial evidence also supports the agency’s denial of CAT relief because

Kapoh failed to establish that it is more likely than not she will be tortured in

Indonesia. See Wakkary v. Holder, 558 F.3d at 1067-68.

      PETITION FOR REVIEW DENIED.




                                           3                                        07-72570